DETAILED ACTION
Applicant: ITO, Norio & KUNIMOTO, Fumiaki
Assignee: University Public Corporation Osaka & Yasu Medical Imaging Technology Co., LTD.
Attorney: Ryan W. Smith (Reg. No.: 62,257) & Kevin Ross Davis (Reg. No.: 64,667)
Filing: Amendment filed 29 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 11-12 and 14-17 are currently pending before the Office.  Claims 1-10 were cancelled by preliminary amendment, claims 11-12 and 14-15 have been further amended, claim 13 has been cancelled, and claim 17 has been newly added without adding new matter.

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 29 July 2021, with respect to claim rejections have been fully considered and are persuasive in that the claims have been amended to remove non-enabled subject matter (§112(a)), amended to make them definite (§112(b)), and to avoid the cited art (§103).  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 11-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the closest prior art references are: 
Madden et al. – which discloses a gamma-ray spectrometer (Madden et al.: Abstract) with a first scintillator (10) and a second scintillator (12) which acts a shield since it is made of a higher Z material (¶¶10-11) which allows for the central first scintillator (10) to acquire directional responses ¶11).  However, Madden et al. fails to disclose a multi-channel analyzer which performs multi-channel analysis of a first result of the detection by the first scintillation detector without performing the multi-channel analysis of a second result of the detection by the first scintillation detector, a timing of the second result being considered to coincide with a timing of the detection of the scattered electromagnetic radiation exiting out of the first scintillator by the second scintillation detector and it fails to disclose a reflective material that transmits electromagnetic radiation and reflects visible light or a non-transmissive material that transmits electromagnetic radiation and transmits no visible2Application No. 17/046,179Reply to Office Action of April 29, 2021 light is placed between the second scintillator and the first scintillator so as to not allow transmission of visible light generated by the first scintillator.

    PNG
    media_image1.png
    568
    891
    media_image1.png
    Greyscale

Wormald et al. – which discloses a coal analysis system (Wormald et al.: Abstract) having a first scintillator (5), a second scintillator (6), a multi-channel analyzer (20), and a reflective material that transmits electromagnetic radiation and reflects visible light (7).  However, Wormald et al. fails to disclose a multi-channel analyzer which performs multi-channel analysis of a first result of the detection by the first scintillation detector without performing the multi-channel analysis of a second result of the detection by the first scintillation detector, a timing of the second result being considered to coincide with a timing of the detection of the scattered electromagnetic radiation exiting out of the first scintillator by the second scintillation detector.

    PNG
    media_image2.png
    742
    553
    media_image2.png
    Greyscale

Sichuan Nuclear Industry (CN 206990810 U) – which discloses a portable anti-Compton survey meter (Sichuan Nuclear Industry: Abstract) having a main scintillator detector (1), anti-coincidence scintillator detectors (2), light shield layer between the scintillators (8) with a multi-channel analyzer (Pg. 4, Last Paragraph) to effectively suppress circuit noise, cosmic-ray background, and surrounding gamma background (Pg. 5, First Partial Paragraph).  However, Sichuan Nuclear Industry fails to disclose a multi-channel analyzer which performs multi-channel analysis of a first result of the detection by the first scintillation detector without performing the multi-channel analysis of a second result of the detection by the first scintillation detector, a timing of the second result being considered to coincide with a timing of the detection of the scattered electromagnetic radiation exiting out of the first scintillator by the second scintillation detector.

    PNG
    media_image3.png
    544
    402
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    541
    704
    media_image4.png
    Greyscale

Toshiba Corp (JP 4601838 B2) – which discloses a neutron detector emitted from nuclear spent fuel (Toshiba Corp.: ¶1) including a CdTe semiconductor gamma detector (9), a cylindrical scintillator detector (14), and a multi-channel analyzer (19) and a non-coincidence counting circuit (18) which allows for signals to be excluded if they occur in both detectors (9,14) since it is Compton Scattering (¶57).  However, Toshiba Corp fails to disclose two scintillation detectors and it fails to disclose a reflective material that transmits electromagnetic radiation and reflects visible light or a non-transmissive material that transmits electromagnetic radiation and transmits no visible2Application No. 17/046,179Reply to Office Action of April 29, 2021 light is placed between the second scintillator and the first scintillator so as to not allow transmission of visible light generated by the first scintillator.

    PNG
    media_image5.png
    274
    302
    media_image5.png
    Greyscale

first result of the detection by the first scintillation detector without performing the multi-channel analysis of a second result of the detection by the first scintillation detector, a timing of the second result being considered to coincide with a timing of the detection of the scattered electromagnetic radiation exiting out of the first scintillator by the second scintillation detector, a reflective material that transmits electromagnetic radiation and reflects visible light or a non-transmissive material that transmits electromagnetic radiation and transmits no visible light is placed between the first and second scintillators so as to not allow transmission of visible light generated by the first scintillator, in combination with the other claimed elements.  Claims 12 and 14-17 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884